               LAW OFFICE OF ALI NAJMI
                    261 Madison Avenue, 12th floor
                       New York, New york 10016
                              (212) 401-6222
                          ali@najmilaw.com

VIA ECF

January 31, 2020

Hon. Ann M. Donnelly
United States District Judge
United States District Court
225 Cadman Plaza East
Courtroom 4GN
Brooklyn, New York 11201

              RE: USA v. Maruf Alam (Case No. 1:19-cr-00342-AMD-RML-1)

Dear Judge Donnelly:

       The court is presently scheduled to sentence Mr. Alam on February 18, 2020. We are
respectfully requesting an adjournment of Mr. Alam’s sentencing to April 14, 2020 or any
date suitable to the court thereafter. We are requesting additional time in order finalize the
pre-sentencing memorandum to be submitted to Your Honor. This is Mr. Alam’s first and
only request for an adjournment of his sentencing date.

       We have communicated our intent to request an adjournment with Assistant United
States Attorney Nathan Reilly, and he has represented to us that his office has no objection
to our request.


                                           Respectfully Submitted,


                                           ___________/s/_________________
                                           Ali Najmi, Esq.
                                           NY State Bar # 4853149
                                           261 Madison Avenue, 12th Floor
                                           NY, NY 10016
                                           T: (212) 401 -6222
                                           E: ali@najmilaw.com
                                           Counsel for Defendant
CC: AUSA Nathan Reilly (By ECF)
